Citation Nr: 0406970	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a rating greater than 30 percent for the 
service-connected left knee disability manifested by the 
residuals from a torn medial collateral ligament, including 
post-operative instability.  

2.  Entitlement to a rating greater than 10 percent for the 
service-connected degenerative changes of the left knee.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
November 1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the RO.  

In a rating decision in June 2000, the RO granted service 
connection and assigned a 10 percent rating for the residuals 
of the left knee injury manifested by decreased range of 
motion and degenerative changes, effective on January 18. 
2000.  

One of the veteran's treatment records raises the matter of 
whether the veteran may be unemployable due to his service-
connected left knee disability and other disorders.  

As this may raise an informal claim for a total compensation 
rating due to individual unemployability (TDIU), it is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The service-connected left knee disability is not shown 
to be productive of more than severe recurrent subluxation 
and lateral instability.  

2.  The service-connected left knee disability manifested by 
degenerative changes is shown to be productive of a level of 
impairment that more nearly approximates that of a functional 
loss due to pain with restriction of flexion to 15 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of rating higher than 30 
percent the service-connected left knee disability manifested 
by the residuals of a torn medial collateral ligament, 
including post-operative instability are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5257 
(2003); VAOPGCPREC 23-97 (July 1997).  

2.  The criteria for the assignment of a 30 percent rating 
for the service-connected left knee disability manifested by 
degenerative changes have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 
(2003); VAOPGCPREC 23-97 (July 1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act (VCAA)

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

In this case, the VCAA duties have been met.  Specifically, 
VA sent a VCAA letter to the veteran in June 2002 informing 
him of the evidence necessary to establish entitlement, which 
portion of this evidence VA would get, and what portion he 
needed to obtain.  See 38 U.S.C.A. § 5103(a) and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  He also was informed 
when VA had scheduled him for a medical examination and 
apprised of what VA already had done concerning his claim.  

As well, the veteran was advised of the governing law and 
regulations in the December 2002 Statement of the Case (SOC) 
and the June 2000 rating decision that he appealed.  When 
considered collectively, those documents apprised him of the 
type of evidence needed to substantiate his allegations and 
prevail.  

Therefore, the Board finds that VA's duties pursuant to the 
VCAA, where triggered, have been fulfilled.  In each 
instance, as it became apparent that there may be any 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim, VA notified the veteran both of the 
necessary information and of which evidence he was to submit 
and which evidence VA would attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran also specifically informed VA that all knee 
evidence was at a particular VAMC, and that he was in receipt 
of the VCAA notice letter and wanted to proceed with his 
claim.  

Thus, because of this, and because no additional evidence has 
been identified by the veteran as being available, but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify him of what hypothetical evidence 
would be secured by VA and what evidence would be secured by 
him is harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

Here, the Board finds that any such failure is 
inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

VA also has satisfied the duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A.  The RO has obtained all available service 
medical records, scheduled VA examinations, and obtained 
other private records concerning his claim.  

No other evidence, not already of record, has been cited as 
relevant to the claim.  Obviously then, none need be obtained 
since none exists.  Therefore, no prejudice to the veteran 
results from the consideration of his claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


II.  Left Knee

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  For a claim of an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the veteran appeals the initial disability rating 
assigned, the Board must also take heed to evaluate the 
condition historically.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran established service connection for a left knee 
disability in a rating action in July 1969.  The RO initially 
assigned a 30 percent rating for the veteran's residuals from 
the torn medial collateral ligament of the left knee and 
subsequent in-service surgery.  Subsequently, an additional, 
separate 10 percent rating was assigned for post-traumatic 
arthritis of the left knee joint.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Part 4.  (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. 
§ 1155, and utilize separate diagnostic codes to identify the 
various disabilities.  

Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  

When the limitation of motion is noncompensable, a rating of 
10 percent for each major joint or group of minor joints is 
to be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Where there is no limitation of motion, but only x-ray 
evidence of involvement of two or more major joints or minor 
joint groups, a 10 percent rating is assigned.  A 20 percent 
rating is also assigned where the above is present with 
occasional incapacitating exacerbations.  

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

The veteran is currently in receipt of a 30 percent rating 
for his left knee on the basis of the criteria dealing with 
recurrent subluxation and instability disorder.  However, his 
is the maximum rating assignable under this Diagnostic Code.  

It must also be noted that, in situations in which a service-
connected knee disability also encompasses impairment of 
function due to arthritis, the provisions of Diagnostic Code 
5257 and Diagnostic Codes 5260 and 5261 (limitation of 
motion) may be added, and are not subject to the prohibition 
against the "pyramiding" of symptomatology; see 38 C.F.R. 
§ 4.14; See VAOPGCPREC 23-97 (July 1997).  

The RO separately service-connected the veteran's left knee 
disability to account for this, as reflected on the first 
page of this decision.  He is in receipt of a distinct 10 
percent rating under Diagnostic Code 5003-5010 for traumatic 
arthritis with functional loss.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  
A genu recurvatum disorder also warrants a 10 percent rating 
under Diagnostic Code 5263.  

First, the medical evidence does not show that the veteran's 
knee is ankylosed so as to provide for evaluation pursuant to 
Diagnostic Code 5256, and the veteran's knee disorders are 
not shown to be from impairment of the tibia or fibula.  
Thus, ratings under Diagnostic Codes 5256 and 5262 are simply 
inapplicable, and no further action on them is warranted.  

However, the veteran does appear to have a significant left 
knee functional loss due to pain.  

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  

Similarly, limitation of leg extension is evaluated as 10 
percent disabling under Diagnostic Code 5261 when leg 
extension is limited to 10 degrees; as 20 percent disabling 
when leg extension is limited to 15 degrees; as 30 percent 
disabling when extension is limited to 20 degrees; as 40 
percent disabling when extension is limited to 30 degrees; 
and is evaluated as 50 percent disabling when extension is 
limited to 45 degrees.  Where extension is limited to 5 
degrees, a noncompensable evaluation may be assigned.  

As outlined hereinabove, for limitation of motion to be 
compensable under Diagnostic Code 5260, flexion must be 
limited to at least 45 degrees.  His range of motion on 
active flexion was reported to 90 degrees, in April 2000, and 
to 100 degrees, in January 2002.  

Although his impairment of active flexion is reported as 
varying, the overall record in the Board's opinion shows the 
service-connected left knee condition to produce a disability 
picture that more nearly approximates that of a functional 
loss due to pain with flexion limited to 15 degrees.  

Similarly, for a compensable evaluation under Diagnostic Code 
5261, extension must be limited to at least 10 degrees.  
Active extension was not shown to be limited, but instead was 
to "-5" degrees, in April 2000 and, to zero degrees, in 
January 2002.   The overall findings in the Board's opinion 
are not reflective of functional limitation of extension to 
10 degrees due to pain so as to warrant the assignment of a 
higher evaluation in this case.  

Therefore, a 30 percent rating for the service-connected 
arthritis of the left knee based function limitation of 
flexion due to pain is warranted.  

In addition, there is evidence of significant internal damage 
to the left knee in service, as well as current findings of 
swelling, joint effusion and constant pain.  Because 
Diagnostic Codes 5003/5010 and Diagnostic Codes 5258 and 5259 
both consider some overlapping symptomatology, duplicate 
ratings for both pain and swelling for arthritis, and for 
related pain and joint effusion are precluded, as this would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.  Thus, 
neither rating criteria can be favorably applied in this 
case.  

Because the service-connected disability picture is shown to 
have been as disabling during the entire course of the 
appeal, consideration whether his evaluations should be 
staged is not required at this time.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  





ORDER

An increased rating greater than 30 percent for service-
connected left knee disability manifested by the residuals 
from a torn medial collateral ligament, including post-
operative instability is denied.  

An increased rating of 30 percent for the service-connected 
left knee disability manifested by degenerative changes is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



